DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 11 August 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent number 11,048,356 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
(continuation of box 12)
Applicant's arguments filed 11 August 2022 have been fully considered but they are not persuasive.
a.	Regarding applicant’s argument that “[t]he rejections based on other references are not persuasive because they apply to no extant claim version” and “[s]ubject matter that previously had been rejected only based on ODP rejections now appears in the independent claims” (page 6), the examiner disagrees.  Claims 1-4, 6-11, and 13 (all previously-pending claims), specifically including claims 1, 3, 8, and 10, were rejected under 35 USC § 103 in the Office action mailed 11 May 2022.  Further, it appears that applicant has amended claims 1 and 8 to include previously-rejected limitations formerly found in claims 3 and 10, respectively, and has amended claims 3 and 10 to include previously-rejected limitations formerly found in claims 1 and 8, respectively.  Thus, the subject matter as a whole has not been changed, and no limitation that “had been rejected only based on ODP rejections now appears in the independent claims”.
b.	Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
c.	For these reasons, applicant’s response has not overcome the rejections found in the Office action mailed 11 May 2022.

Closing Remarks/Comments
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248. The examiner can normally be reached Monday-Friday 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        08/15/2022